DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 18-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-12, 18 recite the limitation "fatty olefin derivative" in lines 1 and 2 respectively. The term "fatty acid derivative" has not been defined in the claims or the specification in sufficiently clear and definite manner that one of ordinary skill in the art could determine what is or is not considered to be a "fatty olefin derivative". Neither have the limits of an acceptable process for creating an acceptable "fatty olefin derivative" been defined. For example, if a fatty acid ester was ozonized to produce a pair of carbonyl compounds, could those compounds be considered fatty acid derivatives? Claims 11-12 and their dependents are therefore rendered indefinite.
Claim 1 recites the limitation "(IIIc)" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
As shown in the image below the compound is listed as Formula (IIIb):

    PNG
    media_image1.png
    123
    494
    media_image1.png
    Greyscale
.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the synthesis of (Z)-tetradec-9-en-1-yl acetate employing the catalysts, reagents and conditions as set forth in the elected process to transform the fatty olefin derivatives corresponding to the alcohol and acetate, does not reasonably provide enablement for the claimed method for synthesizing an unspecified and/or undisclosed fatty olefin derivative employing undisclosed and unspecified catalysts, reagents and conditions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
"The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991 ); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409,413 (Fed. Cir. 1984)." See M.P.E.P. § 2164.
In the instant case the claims cover a method for forming an unspecified, undefined and unlimited fatty acid olefin derivative via a combination of processes including at least one catalytic step and an unknown number of further transformations of unknown and unlimited type. The specification states that a "fatty olefin derivative" refers to a compound obtained from an olefin starting material or a fatty olefin starting material. There is thus no limit on the product structure or steps required to produce it. The possible range of processes encompassed by the present claims is extremely broad and produces products of unspecified and unlimited structure and type. These compounds as potentially highly functionalized molecules, pose significant synthetic challenges. Based on the above standards, the disclosure must contained sufficient information to enable one skilled in the pertinent art to make this invention without undue experimentation. See M.P.E.P. 2164.01. Given the scope of the claims, it does not. 
The state of the art fails to support the proposition that the synthesis of the full (or even a significant portion) scope of the claimed processes can be performed without undue experimentation, when it is recognized in the art that synthesis of organic compounds requires a significant effort in terms of design and implementation of  synthetic strategy For example, while it might be easy to write down a synthesis on paper, the proper choice of reagents and conditions is an empirical endeavor with multiple attempts frequently required in order to produce satisfactory results especially if the potential exists for different stereo-or regiochemical outcomes. As the complexity of the target compound increases, so does the magnitude of the undertaking. The discovery of the proper conditions to produce a desired synthetic outcome is largely an empirical undertaking requiring the devotion of large amounts of time and resources. Attempts at synthetic transformations also frequently fail for unpredictable reasons. Zaragoza Dorwald (Side Reactions in Organic Synthesis, 2005, WILEY-VCH Verlag GmbH & Co. KGaA, Weinheim, Preface. Pg. IX) teaches:
Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are. The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientist spend most of their time working out what went wrong, and why. 
Despite the many pitfalls lurking in organic synthesis, most organic chemistry 
textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for 
instance, is maybe a labor-intensive but otherwise undemanding task. In fact, most syntheses -of structurally complex natural products are the result of several years of fond work by a team of chemists, with almost every step requiring careful optimization. The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence. Only the seasoned practitioner who has experimented for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.

The specification and the examples do not remedy the deficiencies of the state of the art since the disclosure provides no guidance on how to prepare materials other than the compounds disclosed in the examples using the reagents and conditions set forth therein.
In addition, in the present case, at least one (perhaps more, as well) catalytic process is required. It is well known in the art that the catalytic arts remain highly unpredictable. For example, Paulik et al (US 4, 792,620 12-1988) teaches (Col. 4:39-44) that: "It will be noted, however, that catalysis is basically an inexact science, that is, an empirical art, unenlightened by rules decreeing certainty and predictability".
The discovery and development of new catalytic processes is thus generally understood to be largely an empirical undertaking requiring the devotion of large amounts of time and resource. This is especially true since the optimization of catalytic reactions is notoriously very sensitive, in unpredictable fashion, to reaction conditions and substrate structure. This adds to the experimental burden that the presently claimed processes place on the person of ordinary skill in the art 
The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) "[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991 ); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984 )."). 
However, the instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention to produce any undisclosed fatty olefin derivative. 
Applicant is reminded of the heightened enablement for chemical inventions. Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. 
In contrast, if little is known in the prior art about the nature of the invention and the art are unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. [l]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.] 
Here, the requirement for enablement is not met since the claims go far beyond the enabling disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson et al. (US Pat 6,696,597, hereafter US’597).
 US’597 teaches in (FIG. 13) the following process:
                                      
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This process corresponds to an instantly process in which R1= C4 alkyl, Z= 0, Y= 3, R2b = methyl ethyl, phenyl and the fatty olefin derivative is produced by reduction to 
the alcohol followed by its acetylation (Clm. 1). Pederson therefore anticipates claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622